PER CURIAM.
Appellant, the former wife, challenges' the trial court’s order modifying the amount of alimony awarded to her. She claims competent, substantial evidence does not support the trial court’s finding that the former husband experienced the prerequisites to alimony modification: (1) a substantial change in circumstances; (2) that the change was not contemplated at the time of the final judgment of dissolution; and (3) that the change was sufficient, material, involuntary, and permanent in nature. Jarrard v. Jarrard, 157 So.3d 332, 336-37 (Fla. 2d DCA 2015).
We agree; the evidence that was presented at the hearing does not support a finding that the former husband’s change in circumstances was either unanticipated or involuntary, We, therefore, REVERSE the order modifying the alimony award.
WOLF, ROWE, and KELSEY, JJ., CONCUR.' ■